Citation Nr: 1629173	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  98-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating for headaches in excess of 10 percent prior to November 12, 2009.

2.  Entitlement to an initial higher disability rating on an extra-schedular basis for headaches for the period prior to November 12, 2009.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 1, 2001.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to February 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 1999 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU, and a July 2008 rating decision of the Washington, D.C., Appeals Management Center (AMC), which granted service connection for migraine headaches and assigned an initial 10 percent rating effective December 3, 1996.

In January 2011, the Board denied entitlement to a TDIU. 

The Veteran appealed the Board's decision to the Court which, in March 2012, on the basis of a Joint Motion for Remand (JMR), vacated the denial and remanded the matter to the Board for further action.  

In August 2012, the Board remanded the case for further development.

In November 2014, the issues of entitlement to an initial disability rating for migraine headaches in excess of 10 percent for the period prior to November 12, 2009 and entitlement to a TDIU prior to November 12, 2009 were remanded for additional development.

In a February 2016 rating decision, the RO in part, granted an earlier effective date of December 1, 2001 for entitlement to a TDIU.  The issues have been recharacterized accordingly.

The Board acknowledges that the Veteran's higher initial rating claim was initially limited to the underlying disability of migraine headaches.  Nevertheless, the record reflects complaints and clinical findings of both migraine headaches and cluster headaches.  In view of this evidence, which appears to expand the scope of the Veteran's pending higher initial rating claim, the Board has recharacterized this issue as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to November 12, 2009, the Veteran's headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.

2.  For the period prior to November 12, 2009, the Veteran's headaches do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

3.  The Veteran's informal claim for a TDIU was received on October 22, 1998.
 
4.  For the entire period from October 22, 1997, the Veteran was reasonably shown to be unable to obtain or retain substantial gainful employment due to his service-connected disabilities.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation for the period prior to November 12, 2009 for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

2.  For the period prior to November 12, 2009, the criteria for consideration of an extraschedular disability rating for headaches have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 8100 (2015).

3.  The criteria for an effective date of October 22, 1997, for the grant of a TDIU, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The RO provided notice to the Veteran in a January 2006 letter, prior to the date of the issuance of the appealed July 2008 rating decision.  The January 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A May 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the May 2012 letter, and opportunity for the Veteran to respond, the February 2016 supplemental statement of the cases (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, for initial rating claims or claims, where, as here, service connection has been granted for a headache disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations for his headache disability in January 1997 and January 2006.  The reports of the January 1997 and January 2006 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the January 1997 and January 2006 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Per the November 2014 Board remand instructions, the Veteran's claim was referred to the Director of C&P Service for consideration of an extraschedular evaluation, resulting in a February 2016 decision.  In light of the above, the Board finds that the RO substantially complied with the November 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Headaches

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his headaches.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

For the period prior to November 12, 2009, the Veteran's headaches were rated at a 10 percent disability rating under Diagnostic Code 8100.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The rating criteria do not define "prostrating," and the Board observes that the Court has not undertaken to define "prostrating."  Cf. Fenderson, supra, in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness." 

The rating criteria also do not define "severe economic inadaptability."  However, the Court noted that nothing in Diagnostic Code 8100 required the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran underwent a VA neurology examination in January 1997.  The examiner noted that the Veteran had 2 different kinds of headaches.  The Veteran stated he experienced migraine headaches about once a week, which he described as frontal, lateralized to one side, and lasting for several hours.  He indicated that the migraine headaches consisted of moderate to severe throbbing, but were not completely disabling.  The Veteran also reported experiencing cluster headaches for three months every year, which developed in late summer or early fall.  He described the cluster headaches as having occurred daily, of 30 to 40 minutes duration, and totally disabling due to intolerable pain.  He indicated that symptoms associated with the cluster headaches included tearing, nasal discharge, and inability to use his left eye because of irritation.  The examiner noted a normal neurologic examination in an individual with both migraine and cluster headaches, the latter being significantly disabling when he was in a cluster.

VA treatment records from October 1997 showed the Veteran to have sought medical attention for worsening cluster headaches.  He stated that the prescribed medication had not yielded any relief.  The following month he was seen for complaint of worsening headaches, which affected the right side of the face and the head.  He also reported nausea and Toradol was prescribed.  In February 1988, he stated that he rarely had a day without headache pain and reported having cluster headaches daily for the past four months.  In May 1998, he described the headaches, with two to three episodes daily, as occurring on the right side of the head and also reported cluster headaches that usually manifested with awakening and lasted for one to two hours.

The Veteran underwent a disability examination in conjunction with his Social Security Administration (SSA) disability claim in April 1999.  The examiner found that the Veteran experienced multiple daily cluster headaches.

The Veteran underwent a VA examination in January 2006.  The Veteran described throbbing headaches that recurred at 6 hour intervals.  The period lasted for 30 to 45 minutes.  His bad headaches began in September and went through December.  He had been started on Topiramate a month or two ago for these headaches and it has lengthened the interval between headaches so he had been able to sleep at night recently.  The intensity was also reduced.  He also used a lot of nonsteroidal antiinflammatory drugs (NSAIDs).  He also reported another headache for perhaps 60 percent of the time that was in the back of the neck and felt like a knot.  He could reduce this headache with pressure on his neck.  He usually awoke with a headache or it came on later in the day.  It lasted an hour or two and then subsided.  The diagnosis was a cluster headache.  The examiner noted that cluster headaches typically had their onset in middle age and an onset at age 40 would be pretty typical.  

In a November 2009 VA examination report, the VA examiner noted that the Veteran estimated experiencing 3 to 4 incapacitating headaches per week.  The assessment was 3 prostrating headaches per week by history.  

The Board finds that for the period prior to November 12, 2009, the evidence demonstrates that the Veteran's headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.   The evidence shows that the Veteran had a longstanding history of daily migraines and seasonal cluster headaches which occurred approximately 3 months out of the year.  As noted by the January 1997 VA examiner, the daily migraines were moderate to severe and the cluster headaches were completely disabling.  The headaches had been treated with medication and daily oxygen therapy since April 1998.  

While the Veteran's cluster headaches are more disabling for this period, the Board finds that the rating criteria is sufficient to approximate the findings associated with the cluster headaches, as Diagnostic Code 8100's criteria is predicated upon the frequency and severity of the headaches.  

Although the January 1997 and January 2006 VA examiners did not make specific findings regarding the frequency of any prostrating attacks, the evidence does in fact demonstrate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities prior to November 12, 2009.  Notably, VA treatment records from October 1997 showed the Veteran sought medical attention for worsening cluster headaches as he stated that his prescribed medication had not yielded any relief while in February 1998, the Veteran stated that he rarely had a day without headache pain and reported having cluster headaches daily for the past four months.  The Veteran's former employer also noted that the Veteran's last day of work as a security officer was September 13, 1997.  

Therefore, the Board finds that, resolving all reasonable doubt in favor of the Veteran, his service-connected headaches warrant an initial 50 percent evaluation as the evidence demonstrates that his migraine and cluster headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the period prior to November 12, 2009.

Extraschedular

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As noted above, in November 2014, the Board remanded the Veteran's claim for extraschedular consideration by the Director of Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b).  In February 2016, the Director of Compensation and Pension Service issued an Advisory Opinion on the matter, ultimately finding that the evidentiary record failed to show an exceptional disability pattern for the service-connected migraine headaches that rendered application of the regular rating criteria as impractical prior to November 12, 2009.  See Thun v. Peake, 22 Vet.App. 111 (2008).  The Director concluded that the rating criteria was sufficient to approximate the findings associated with the cluster headaches, as Diagnostic Code 8100's criteria is predicated upon the frequency and severity of the headaches.  Although imprecise, the criteria under Diagnostic Code 8100 is adequate to be applied to cluster headaches for rating purposes as coordination of the rating with impairment of function is approximated with the application.  See 38 C.F.R. § 4.21.

The Director also noted that "it may certainly be debatable as to whether the schedular 10 percent evaluation for the migraine headaches assigned prior to November 12, 2009 was erroneously low in view of the manifestations and associated functional impairment".  The Director determined that the assignment of an extra-schedular evaluation was not the appropriate remedy as the regular rating criteria under Diagnostic Code 8100 was not rendered impractical for rating purposes.  Accordingly, entitlement to an extra-schedular evaluation for the service-connected migraine headaches under § 3.321(b) (1), prior to November 12, 2009, was denied.

Based on thorough consideration of the evidence, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  In so finding, the Board acknowledges that the Veteran's headaches were frequent, severe, and prostrating in nature, and that they limited his work productivity.  However, all of these factors, including economic inadaptability, are considered in the initial assignment of the 50 percent rating under Diagnostic Code 8100.  In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected headache disability on appeal with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected headaches.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

In light of the opinion of the Director, Compensation and Pension Service, and the analysis herein, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.


II.  TDIU

The Veteran asserts that he is entitled to an earlier effective date of October 22, 1998 for the award of TDIU because his service-connected disabilities were so severe so as preclude his ability work.  After review of the evidence, the Board agrees with the Veteran's argument, and grants an earlier effective date.

A TDIU is an award of increased compensation.  The effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, if evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date shall be the date of the factually ascertainable increase rather than the date of receipt.  38 U.S.C.A. § 5110 (b) (2); see also 38 C.F.R. § 3.400(o) (2).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o) (2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. §5101(a); 38 C.F.R. § 3.151.  Additionally, 38 C.F.R. § 3.155(a) provides that any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by the VA, may be considered an informal claim.  Such informal claims must identify the benefit sought.  The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  38 C.F.R. §§ 3.155(c); 3.157(b). 

On October 22, 1998, the Veteran filed his formal claim, VA Form 21-526, Veteran's Application for Compensation or Pension.  In a December 2014 rating decision, the RO granted entitlement to a TDIU, effective November 12, 2009.  As noted above, in a February 2016 rating decision, the RO in part, granted an earlier effective date of December 1, 2001 for entitlement to a TDIU

Having determined that October 22, 1998, is the date of claim for purposes of assigning an effective date, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for TDIU were met.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Board remanded the matter in November 2014 for extraschedular consideration because of the Veteran's allegations of unemployment due to his service-connected disabilities.  The Director of the Compensation Service issued a February 2016 determination that an extraschedular rating was warranted.  The Director noted that the Veteran indicated in his October 1998 claim that he had become too disabled to work as of September 13, 1997.  That same month, the Veteran's former employer noted that the Veteran's last day of work as a security officer was September 13, 1997.  The Director determined that the evidentiary record, with the application of reasonable doubt, satisfactorily demonstrated that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities prior to November 12, 2009.  The Director noted that the record was clear that the Veteran was incapable of gainful employment prior to November 12, 2009.  While it was acknowledged that nonservice-connected conditions (primarily anxiety and COPD) contributed to unemployablity, the record, nonetheless, showed that the Veteran's service-connected disabilities, notability the migraine/cluster headaches and cardiovascular disabilities, were of sufficient severity to render the Veteran unemployable.  Accordingly, the Director found that entitlement to a TDIU evaluation under the provisions of § 4.16(b) from December 1, 2001, was in order.

However, the Board notes that as a result of the grant of a higher initial rating of 50 percent for headaches contained in this decision, the record shows that the Veteran now met the basic criteria for consideration for entitlement to TDIU on a schedular basis since December 3, 1996 based on the receipt of a combined 70 percent disability rating.  See 38 C.F.R. § 4.16(a).  

Prior to December 1, 2001, service connection was in effect for migraine headaches at a 50 percent evaluation, for hypertensive cardiovascular disease at a 30 percent evaluation, for tinnitus at a 10 percent evaluation, for hypertensive vascular disease at a 10 percent rating, for fracture of a right wrist at a noncompensable evaluation, for status post third metacarpal fracture at a noncompensable evaluation, for left ear hearing loss at a noncompensable evaluation and for residuals scars of the left foot at a noncompensable evaluation.  Prior to December 1, 2001, the Veteran's combined evaluation was 70 percent from December 3, 1996.  The Board notes that the 10 percent in effect for hypertensive vascular disease is effective December 1, 1998, whereas the remaining compensable evaluations are effective December 3, 1996.  However, applying the formula for combined ratings set forth under 38 C.F.R. § 4.25, the combined rating is 70 percent both before and after December 1, 1998.

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168   (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534   (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a Veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record demonstrates that the Veteran's service-connected impacted his ability to work well prior to December 1, 2001.  Notably, VA treatment records from October 1997 showed the veteran to have sought medical attention for worsening cluster headaches as he stated that the prescribed medication had not yielded any relief.  In February 1998, the Veteran stated that he rarely had a day without headache pain and reported having cluster headaches daily for the past four months.  The Veteran's former employer also noted that the Veteran's last day of work as a security officer was September 13, 1997. 

While there is no definitive opinion in the medical evidence dated prior to December 1, 2001 on whether the Veteran's service-connected disabilities precluded his ability to work, after resolving any doubt in the Veteran's favor, the Board finds that the evidence of record is at least in equipoise on whether the severity of the Veteran's service-connected disabilities precluded his employability one year prior to the date of the October 22, 1998 claim.  Accordingly, a TDIU rating is warranted from October 22, 1997.  38 C.F.R. § 4.16(b). 

In short, as his claim was received on October 22, 1998, and it was factually ascertainable that he was unable to obtain and maintain substantially gainful employment due to the severity of his service-connected disabilities one year prior to that date, an earlier effective date of October 22, 1997, for the award of a TDIU is granted.

ORDER

For the period prior to November 12, 2009, entitlement to an initial 50 percent evaluation for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period prior to November 12, 2009, entitlement to an initial higher rating on an extra-schedular basis for headaches is denied.
 
An earlier effective date of October 22, 1997, for the grant of a TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


